
	

113 HR 1761 IH: Helping Ensure Life- and Limb-Saving Access to Podiatric Physicians Act
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1761
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Terry introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XIX of the Social Security Act to cover
		  physician services delivered by podiatric physicians to ensure access by
		  Medicaid beneficiaries to appropriate quality foot and ankle care, to amend
		  title XVIII of such Act to modify the requirements for diabetic shoes to be
		  included under Medicare, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Ensure Life- and Limb-Saving
			 Access to Podiatric Physicians Act or the
			 HELLPP Act.
		2.Including
			 podiatrists as physicians under the Medicaid program
			(a)In
			 generalSection 1905(a)(5)(A)
			 of the Social Security Act (42 U.S.C. 1396d(a)(5)(A)) is amended by striking
			 section 1861(r)(1) and inserting paragraphs (1) and (3)
			 of section 1861(r).
			(b)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendment made by subsection (a) shall apply to services
			 furnished on or after January 1, 2014.
				(2)Extension of
			 effective date for State law amendmentIn the case of a State plan under title XIX
			 of the Social Security Act (42 U.S.C. 1396 et seq.) which the Secretary of
			 Health and Human Services determines requires State legislation in order for
			 the plan to meet the additional requirement imposed by the amendment made by
			 subsection (a), the State plan shall not be regarded as failing to comply with
			 the requirements of such title solely on the basis of its failure to meet these
			 additional requirements before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is considered to be a separate regular
			 session of the State legislature.
				3.Modifications to
			 requirements for diabetic shoes to be included under medical and other health
			 services under Medicare
			(a)In
			 generalSection 1861(s)(12)
			 of the Social Security Act (42 U.S.C. 1395x(s)(12)) is amended to read as
			 follows:
				
					(12)subject to section 4072(e) of the Omnibus
				Budget Reconciliation Act of 1987, extra-depth shoes with inserts or custom
				molded shoes (in this paragraph referred to as therapeutic
				shoes) with inserts for an individual with diabetes, if—
						(A)the physician who
				is managing the individual’s diabetic condition—
							(i)documents that the
				individual has diabetes;
							(ii)certifies that
				the individual is under a comprehensive plan of care related to the
				individual’s diabetic condition; and
							(iii)documents
				agreement with the prescribing podiatrist or other qualified physician (as
				established by the Secretary) that it is medically necessary for the individual
				to have such extra-depth shoes with inserts of custom molded shoes with
				inserts;
							(B)the therapeutic
				shoes are prescribed by a podiatrist or other qualified physician (as
				established by the Secretary) who—
							(i)examines the
				individual and determines the medical necessity for the individual to receive
				the therapeutic shoes; and
							(ii)communicates in
				writing the medical necessity to a certifying doctor of medicine or osteopathy
				for the individual to have therapeutic shoes along with findings that the
				individual has peripheral neuropathy with evidence of callus formation, a
				history of pre-ulcerative calluses, a history of previous ulceration, foot
				deformity, previous amputation, or poor circulation; and
							(C)the therapeutic
				shoes are fitted and furnished by a podiatrist or other qualified supplier
				individual (as established by the Secretary), such as a pedorthist or
				orthotist, who is not the physician described in subparagraph (A) (unless the
				Secretary finds that the physician is the only such qualified individual in the
				area);
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to items and services furnished on or after January 1, 2014.
			4.Budget savings:
			 strengthening medicaid program integrity through continuous levy on payments to
			 medicaid providers and suppliers
			(a)In
			 generalSection 6331(h)(2) of the Internal Revenue Code of 1986
			 (defining specified payment) is amended by striking and at the
			 end of subparagraph (B), by striking the period at the end of subparagraph (C)
			 and inserting , and, and by adding at the end the following new
			 subparagraph:
				
					(D)any payment to any
				medicaid provider or supplier under a State plan under title XIX of the Social
				Security
				Act.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to levies
			 issued after the date of the enactment of this Act.
			
